DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 18 March 2021.
Claims 4, 12-13, 15-18, 21-27, and 29 are cancelled.
Claims 6-9 and 11 are original.
Claims 2-3, 5, 10, 14, 19-20, 28, and 30 are previously presented.
Claim 1 is currently amended.
Claim 31 is new.
Claims 1-3, 5-11, 14, 19-20, 28, and 30-31 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-3, 5-11, 14, 19, 28, and 30-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma (MA, QISHENG, SHENG WU, AND YONGCHUN TANG. "Formation and abundance of doubly-substituted methane isotopologues (13CH3D) in natural gas systems." Geochimica et Cosmochimica Acta 72, no. 22 (2008): 5446-5456.) in view of Xiao (XIAO, X. M., M. XIONG, H. TIAN, R. W. T. WILKINS, B. J. HUANG, AND Y. C. TANG. "Determination of the source area of the Ya13-1 gas pool in the Qiongdongnan Basin, South China Sea." Organic Geochemistry 37, no. 9 (2006): 990-1002.) and Orange (ORANGE ET AL. "The Utilisation of SeaSeep Surveys (a Defense/Hydrography Spin-Off) to Identify and Sample Hydrocarbon Seeps in Offshore Frontier Basins." In International Petroleum Technology Conference. International Petroleum Technology Conference, 2008. 12 pages.).

Examiner’s Note: Examiner’s notes are indicated by “EN:”.

Regarding claim 1, Ma discloses a method of determining a presence and location of a subsurface hydrocarbon accumulation from a sample of naturally occurring substance (pp5446-5447: e.g. from p5447:left:top: “Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins.”; pp5452-5454:§3.6: e.g. from ¶1: “However, the relative concentration change in 13CH3D will provide us valuable information about gas formation temperature (paleothermometer). … then this gas could potentially be generated by one of three different sources”), the method comprising:
obtaining the sample of hydrocarbons (p5453:Fig. 4: e.g. caption: “Potential geologic applications of doubly-substituted methane isotopologues concentration measurements as an additional tool to distinct sources of natural gas samples”; p5455:left:top: “Our preliminary survey spectra of the synthesized high concentration 13CH3D gas sample suggest”);
determining an expected stochastic distribution of multiply substituted isotopologues of a hydrocarbon species present in the sample (p5447:§2.1: e.g. title: “Statistical and thermal equilibrium effects of the 13CH3D concentration”), wherein a multiply substituted isotopologue is an isotopologue that contains at last two rare isotopes (“13CH3D” as mentioned throughout; Abstract: “Carbon-13 (13C) and deuterium (D) doubly-substituted methane isotopologues (13CH3D)”; p5450:fig 1; EN: 13C and D are the rare isotopes.);
modeling, using ab initio calculations, an expected temperature-dependent concentration of the multiply substituted isotopologues of the hydrocarbon species present in the sample based on the expected stochastic distribution of the multiply substituted isotopologues of the (pp5447-5449:§2.2: e.g. eqs. 11-25. EN: see also §2.1:eq 6 which shows that this is the expected concentration.);
measuring a clumped isotopic signature of the multiply substituted isotopologues of the hydrocarbon species present in the sample (p5450:fig 1; pp5452-5454:§3.6: e.g. from ¶1 “As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D”), wherein the clumped isotopic signature comprises an indication of a relative concentration of an isotopologue that contains at least two rare isotopes that share a chemical bond (“13CH3D” as mentioned throughout; Abstract: “Carbon-13 (13C) and deuterium (D) doubly-substituted methane isotopologues (13CH3D)”; p5450:fig 1; EN: 13C and D share a bond as indicated in the figure.);
comparing the clumped isotopic signature with the modeled temperature-dependent concentration of the multiply substituted isotopologues of the hydrocarbon species (pp5452-5454:§3.6: e.g. from ¶1: “As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D”);
determining, using said comparison, an equilibrium storage temperature of the hydrocarbons present in the sample (pp5452-5454:§3.6: e.g. from ¶1: “By determining the gas formation temperature and integrating with other geologic data, it is possible to determine other information about the origin of the gas.”), wherein the equilibrium storage temperature is a function of the temperature at which the hydrocarbon species were stored after it reaches isotopic equilibrium for a given temperature over geologic timescales (p5447:§2.1: e.g. “This number, however, is altered through the isotopic exchanges governed by the thermal equilibrium with the equilibrium constant Keq: [eq 2 omitted]. Assuming the additional amount of 13CH3D, X, is generated through a thermal equilibrium enhancement. After reaching equilibrium, concentrations of isotopologues become [inline eq and eq 3 omitted]. … Therefore, the change of 13CH3D abundance due to the thermal equilibrium effect is: [eq 5 omitted]”. EN: “geologic timescales” is evident by the geological process described, i.e. “thermal equilibrium enhancement [of methane isotopologues]. After reaching thermal equilibrium”);
determining from the equilibrium storage temperature (p5447:left:¶2: “The total abundance of 13CH3D in the natural gas is controlled by both the temperature-independent randomly populated process and the isotopic exchange due to the thermal equilibrium that is dependent on the surrounding temperature.”; p5451:§3.5:¶1: “Based on the determined thermal equilibrium constant Keq as a function of temperature, the abundance of 13CH3D can be calculated from Eq. (6) when the average singly-substituted 13C and D concentrations are known.”) whether the hydrocarbons present in the sample originated directly from a source rock or whether the hydrocarbons present in the sample escaped from a subsurface accumulation (pp5452-5454:§3.6: e.g. from ¶1: “this gas could potentially be generated by one of three different sources. One possibility might be from a mixture of biogenic and shale gases. Secondly, it is possible to generate such isotopic compositions from early shale gases. Lastly, this could also be generated from secondary cracking of oil.” See also 5453 fig 4 showing three temperatures for the differing sources.),
wherein hydrocarbons are identified as originating directly from a source rock when they retain a stochastic clumped isotope signature given insufficient time for a thermal contribution to the clumping of multiply substituted isotopologues or display an inconsistent clumped isotope (P5452:§3.6:¶1: “Secondly, it is possible to generate such isotopic compositions from early shale gases. … As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D. … The temperature relation of the thermally enriched 13CH3D concentration is calculated. From this curve, three different temperature regions corresponding to the biogenic, shale and secondary oil cracking are identified; and associated thermally enriched 13CH3D concentrations can be determined (Fig. 4).”; See also P5453:fig 4 showing the concentration mapped to temperature for “Shale”. EN: “early” is interpreted as “directly from a source rock when they retain a stochastic clumped isotope signature given insufficient time …” as evidenced by Ma’s subsequent disclosure of a different “secondary cracking” source and the evidence of record as summarized in the examiner’s response at PP26-28 of the Office Action filed 18 November 2020.), and wherein hydrocarbons are identified as having escaped from a subsurface accumulation when they retain a clumped isotope signature that reflects the temperature at which they were stored in the subsurface (P5452:§3.6:¶1: “Lastly, this could also be generated from secondary cracking of oil. As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D. … The temperature relation of the thermally enriched 13CH3D concentration is calculated. From this curve, three different temperature regions corresponding to the biogenic, shale and secondary oil cracking are identified; and associated thermally enriched 13CH3D concentrations can be determined (Fig. 4).”; See also P5453:fig 4 showing the concentration mapped to temperature for “Secondary Oil Cracking”. EN: “Secondary oil cracking” is interpreted as “escaped from a subsurface accumulation when they retain a clumped isotope signature that reflects the temperature at which they were stored in the subsurface” as evidenced by Ma’s prior disclosure of a different “shale” source and the evidence of record as summarized in the examiner’s response at PP26-28 of the Office Action filed 18 November 2020.).
Ma does not explicitly disclose sampling from a seepage at the sea floor or on the land surface; or
determining from the equilibrium storage temperature a location of the subsurface accumulation, wherein the location comprises a depth.
However, Orange teaches sampling from a seepage at the sea floor or on the land surface (p2:¶1: “Whereas most of the world's hydrocarbon provinces were discovered based on onshore seeps, offshore oil seepage was more difficult to 'see' and sample.”; p5:¶3: “Anomalous seafloor targets interpreted to be potential seafloor seep sites are interrogated with navigated piston cores. When the core is recovered at the surface, the clear plastic tube containing the core material is extracted from the piston core and visually examined by the client representative and the contractor's shift supervisor.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “sampling from a seepage at the sea floor or on the land surface” in view of the teachings of Orange since it is combining prior art elements, i.e. sampling [Orange] and analysis [Ma], each providing the same function in combination as it does separately, i.e. sampling and analysis, according to known methods, i.e. first sampling then analyzing, to yield predictable results, i.e. an analysis of samples from seeps.
However, Xiao teaches determining from the equilibrium storage temperature a location of the subsurface accumulation, wherein the location comprises a depth (pp994-999:§§4-5.2: e.g. from p997: “it is possible to determine the depths and hence the timing of their formation from the equation (Xiao et al., 2002) H = (Th – T0) / PTG where H is the depth (m) at which the organic inclusion formed, Th is the measured fluid inclusion homogenization temperature (oC), T0 is the palaeo surface temperature (oC) and PTG is the palaeo geothermal gradient (oC /100 m).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “determining from the equilibrium storage temperature a location of the subsurface accumulation, wherein the location comprises a depth” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and lead us a step change to the natural gas exploration.” (Ma:pp5446-5447:§1:¶¶2-3). In short, Ma explicitly discloses the integration of 

Regarding claim 2, Ma discloses the method of claim 1 (in combination), wherein the stochastic distribution of multiply substituted isotopologues of the hydrocarbon species are determined for a given bulk isotopic signature for the hydrocarbon species (p5447:§2.1:eq1 and ¶1: “Statistically, concentration of the doubly-substituted methane isotopologues N(13CH3D) can be directly calculated given relative isotopic concentrations of 13C and D (Nc and Nd) with respect to the total methane concentration N0.”).

Regarding claim 3, Ma discloses the method of claim 2 (in combination), further comprising: wherein when the given bulk isotopic signature of the hydrocarbon species has been altered from secondary isotope exchange processes or from mixing, applying a correction scheme to arrive at an initial primary isotopic signature representative of what was produced from the source rock (pp5452-5453:§3.6:¶1: e.g. eqs. 27 and 28 and Fig. 4 and “From this curve, three different temperature regions corresponding to the biogenic, shale and secondary oil cracking are identified; and associated thermally enriched 13CH3D concentrations can be determined (Fig. 4).”).

Regarding claim 5, Ma discloses the method of claim 1 (in combination).
Ma does not explicitly disclose wherein determining a location includes applying a thermal gradient to the equilibrium storage temperature.
However, Xiao teaches wherein determining a location includes applying a thermal gradient to the equilibrium storage temperature (p997: “it is possible to determine the depths and hence the timing of their formation from the equation (Xiao et al., 2002) H = (Th – T0) / PTG where H is the depth (m) at which the organic inclusion formed, Th is the measured fluid inclusion homogenization temperature (oC), T0 is the palaeo surface temperature (oC) and PTG is the palaeo geothermal gradient (oC /100 m).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “wherein determining a location includes applying a thermal gradient to the equilibrium storage temperature” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and lead us a step change to the natural gas exploration.” (Ma:pp5446-5447:§1:¶¶2-3). In short, Ma explicitly discloses the integration of Ma’s techniques with those for isotopic fractionation models (such as those of Xiao) to better determine the distribution of hydrocarbons.

Regarding claim 6, Ma discloses the method of claim 1 (in combination).
Ma does not explicitly disclose further comprising determining a source facies from which hydrocarbons in the subsurface accumulation derived.
However, Xiao teaches determining a source facies from which hydrocarbons in the subsurface accumulation derived (p1001:right:items (2) and (3): “The gas source rock is a series of black mudstones of the Yacheng Formation containing type III kerogen with a present-day burial depth of 4000–5500 m in the Yanan Depression. … The gas pool in this reservoir accumulated mainly during 2–0 Mabp from the source rock with a methane fractional conversion up to 0.72 and a maturity of R0 1.2–2.2%.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “determining a source facies from which hydrocarbons in the subsurface accumulation derived” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and 

Regarding claim 7, Ma discloses the method of claim 6 (in combination).
Ma does not explicitly disclose wherein determining a source facies includes genetically linking biomarker distribution of organic matter sources to hydrocarbons produced from the source facies.
However, Orange teaches determining a source facies includes genetically linking biomarker distribution of organic matter sources to hydrocarbons produced from the source facies (p1:¶4: “Over 400 isotope pairs, and 20 biomarker (molecular fingerprinting) suites provide insight into the maturity and source of multiple gas and oil petroleum systems.”; p5:¶3: “Following geochemical sub-sampling, all of the remaining core sections were capped and stored vertically for later studies (including sedimentology, paleontology, mineralogy, and seep biology).”; p9:¶1: “Upon further analysis of these samples, 20 have yielded biomarker (molecular fingerprinting) suites providing insight into the maturity and source of multiple gas and oil petroleum systems.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “determining a source facies includes genetically linking biomarker distribution of organic matter sources to hydrocarbons produced from the source facies” in view of the teachings of Orange since Ma is concerned with combinations of methods for exploration (pp5446-5447:§1) including biogenic sources of hydrocarbons while Orange provides methods which “provide insight into the maturity and 

Regarding claim 8, Ma discloses the method of claim 1 (in combination).
Ma does not explicitly disclose further comprising determining a thermal maturity of the source rock from which hydrocarbons in the subsurface accumulation derive.
However, Xiao teaches determining a thermal maturity of the source rock from which hydrocarbons in the subsurface accumulation derive (p1001:right:items (2) and (3): “The gas source rock is a series of black mudstones of the Yacheng Formation containing type III kerogen with a present-day burial depth of 4000–5500 m in the Yanan Depression. … The gas pool in this reservoir accumulated mainly during 2–0 Mabp from the source rock with a methane fractional conversion up to 0.72 and a maturity of R0 1.2–2.2%.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “determining a thermal maturity of the source rock from which hydrocarbons in the subsurface accumulation derive” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be 

Regarding claim 9, Ma discloses the method of claim 8 (in combination).
Ma does not explicitly disclose wherein determining a thermal maturity includes using knowledge of how isotopic signature of hydrocarbons from differently sourced organic matter evolves during maturation.
However, Xiao teaches determining a thermal maturity includes using knowledge of how isotopic signature of hydrocarbons from differently sourced organic matter evolves during maturation (p996:left:¶1: e.g. “We use an average geothermal gradient of 3.9 C/100 m, a temperature of 15 C (sea bottom temperature) as the paleosurface temperature, and available vitrinite reflectance (R0) data from the wells Ya13-1-1 and Ya2-1-1 to model thermal maturation evolution”; pp998-999: e.g. from items (1)-(4) and the ¶ following: “The maturation level is at present very high, with a calculated Easy R0 of 4.0% and with no residual gas generation potential.  … The maturation level of the source rock is much lower, the measured R0 being 1.38%. … From the above discussion, it can be inferred that the main gas source area of the Ya13-1 gas pool is located in the slope area of the Yanan Depression, with a present burial depth of 4000–5500 m.”; p1001:item (3): “The gas pool in this reservoir accumulated mainly during 2–0 Mabp from the source rock with a methane fractional conversion up to 0.72 and a maturity of R0 1.2–2.2%.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “determining a thermal maturity includes using knowledge of how isotopic signature of hydrocarbons from differently sourced organic matter evolves during maturation” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and lead us a step change to the natural gas exploration.” (Ma:pp5446-5447:§1:¶¶2-3). In short, Ma explicitly discloses the integration of Ma’s techniques with those for isotopic fractionation models (such as those of Xiao) to better determine the distribution of hydrocarbons.

Regarding claim 10, Ma discloses the method of claim 1 (in combination).
Ma does not explicitly disclose wherein determining a location of the subsurface accumulation further comprises using a geophysical imaging technique.
However, Xiao teaches wherein determining a location of the subsurface accumulation further comprises using a geophysical imaging technique (p992:§2:¶3: e.g. “based on seismic data"; p995:Fig. 6 and ¶1: “Fig. 6 shows an interpreted seismic section across the Ya13-1 gas pool and the Yanan Depression. Four points labeled as H, E, I and well Ya13-1-6 were selected for the modeling, and the burial histories of the strata for two of the points are also presented (Fig. 6).”; p1000: e.g. “This idea is supported by interpretation of data from seismic sections through the depression.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “wherein determining a location of the subsurface accumulation further comprises using a geophysical imaging technique” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and lead us a step change to the natural gas exploration.” (Ma:pp5446-5447:§1:¶¶2-3). In short, Ma explicitly discloses the integration of 

Regarding claim 11, Ma discloses the method of claim 10 (in combination).
Ma does not explicitly disclose wherein the geophysical imaging technique is seismic reflection.
However, Xiao teaches wherein the geophysical imaging technique is seismic reflection (p992:§2:¶3: e.g. “based on seismic data"; p995:Fig. 6 and ¶1: “Fig. 6 shows an interpreted seismic section across the Ya13-1 gas pool and the Yanan Depression. Four points labeled as H, E, I and well Ya13-1-6 were selected for the modeling, and the burial histories of the strata for two of the points are also presented (Fig. 6).”; p1000: e.g. “This idea is supported by interpretation of data from seismic sections through the depression.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “wherein the geophysical imaging technique is seismic reflection” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary 

Regarding claim 14, Ma discloses the method of claim 1 (in combination), wherein the sample of hydrocarbon species comprises methane (title: “methane”. EN: citation is exemplary, methane is discussed throughout the disclosure”).

Regarding claim 19, Ma discloses the method of claim 1 (in combination), wherein determining the location of the subsurface accumulation further comprises using one or more of the following: reflection seismic (in combination as for claim 11), acoustic, probabilistic assessments of the presence and location of the hydrocarbon accumulation (pp5446-5447: e.g. from p5447:left:top: “Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins.”).
Ma does not explicitly disclose acoustic or a basin model.
However, Orange teaches acoustic (p1:¶2: “Seepage can also lead co local bathymetric highs (mounds, mud volcanoes), and lows (pock marks), and seepage may occur along bathymetrically expressed fault lineaments. The ability to map the seafloor at very high resolution - both bathymetrically and with acoustic backscatter - allows for the identification of anomalous seafloor features that may be related to seepage.”; p2:¶4: “In the decade following the discovery of these unusual benthic communities, researchers found that they were associated with anomalous bathymetric features and anomalous seafloor acoustic character (Hovland and Judd, 1988; Le Pichon et al., 1990; Roberts et al., 1990).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “acoustic” in view of the teachings of Orange since Ma is concerned with combinations of methods for exploration (pp5446-5447:§1) including biogenic sources of hydrocarbons while Orange provides methods which “provide insight into the maturity and source of multiple gas and oil petroleum systems” (p1:¶4) and which were proved successful in exploration, e.g. “The success of this program significantly impacted the exploration risk through demonstration of source, maturity and migration.” (p1:¶4).
And Xiao discloses a basin model (p990:Abstract: “The results from geological models of gas generation and methane carbon isotopic fractionation of the source rock vary widely from the depression center to the position of the structure.”; p992:left:top: “The results demonstrate the utility of the combined method when placed within a geological framework and its significance to future exploration in the area”; p994:right:just above §4: “The results are presented in Figs. 4 and 5, and Table 3. The fitting results have an excellent match with the experimental data. The determined kinetic parameters can be applied to establish geological models of methane generation and carbon isotopic fractionation”; p1001:left:¶2: “The source model for the Ya13-1 gas pool indicates that the depression slope is the important gas source area for the young trap structures formed after 2 Mabp around the depression, and that the earlier-formed trap structures are also prospective for the gas that migrated from the depression center”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “a basin model” in view of the teachings of Xiao since “It has been well established that natural gas chemical and isotopic compositions play significant role in natural gas exploration and assessment activities.” (Ma:p5446:§1:¶1) and “Within the past twenty years, a host of empirical and more sophisticated mathematic models have been developed to describe isotopic fractionations under the geologic environment. Those models made significant contributions toward the current natural gas chemistry as an important tool for gas exploration and natural gas petroleum systems. … Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins. … Finding a way to determine the paleo gas formation temperature could add a new dimension to our knowledge about the natural gas formation and lead us a step change to the natural gas exploration.” (Ma:pp5446-5447:§1:¶¶2-3). In short, Ma explicitly discloses the integration of Ma’s techniques with those for isotopic fractionation models (such as those of Xiao) to better determine the distribution of hydrocarbons.

Regarding claim 28 (in combination), Ma discloses a method of determining a presence and location of a subsurface hydrocarbon accumulation and the origin of associated hydrocarbons (pp5446-5447: e.g. from p5447:left:top: “Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins.”; pp5452-5454:§3.6: e.g. from ¶1: “However, the relative concentration change in 13CH3D will provide us valuable information about gas formation temperature (paleothermometer). … then this gas could potentially be generated by one of three different sources”) collected from sample of a surface seep (in combination as for claim 1), comprising:
integrating molecular modeling to determine an expected concentration of multiply-substituted isotopologues from a hydrocarbon species of interest present in the sample (p5447:§2.1: e.g. title: “Statistical and thermal equilibrium effects of the 13CH3D concentration”), wherein a multiply substituted isotopologue is an isotopologue that contains at last two rare isotopes (“13CH3D” as mentioned throughout; Abstract: “Carbon-13 (13C) and deuterium (D) doubly-substituted methane isotopologues (13CH3D)”; p5450:fig 1; EN: 13C and D are the rare isotopes.);
measuring a concentration of clumped isotopologues of the hydrocarbon species of interest (p5450:fig 1; pp5452-5454:§3.6: e.g. from ¶1 “As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D”), wherein a clumped isotopologue is an isotopologue that contains at last two rare isotopes that share a chemical bond (“13CH3D” as mentioned throughout; Abstract: “Carbon-13 (13C) and deuterium (D) doubly-substituted methane isotopologues (13CH3D)”; p5450:fig 1; EN: 13C and D share a bond as indicated in the figure.);
conducting statistical regression analysis to converge (p5449: “Molecular geometry of methane is fully optimized using the DFT/B3LYP/cc-pVDZ(-d) calculations to obtain the electronic Potential Energy Surface (PES).”) on a temperature-dependent equilibrium constant (p5447:§2.1: e.g. eqs 3-6; p5448:eq 11) and an isotopic signature unique (p5447:§2.1:eq1 and ¶1: “Statistically, concentration of the doubly-substituted methane isotopologues N(13CH3D) can be directly calculated given relative isotopic concentrations of 13C and D (Nc and Nd) with respect to the total methane concentration N0.”) to the measured clumped isotopologue concentration for multiple co-existing multiply-substituted isotopologues of the hydrocarbon species (pp5452-5454:§3.6: e.g. from ¶1: “As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D”); and
using the temperature-dependent equilibrium constant (p5447:§2.1: e.g. eqs 3-6; p5448:eq 11) and isotopic signature (p5447:§2.1:eq1 and ¶1: “Statistically, concentration of the doubly-substituted methane isotopologues N(13CH3D) can be directly calculated given relative isotopic concentrations of 13C and D (Nc and Nd) with respect to the total methane concentration N0.” EN: Note that the use of these is made evident at pp5447-5449:§§2.1 and 2.2 in laying the foundation for §3.6) for the hydrocarbons collected from the sample of the surface seep (in combination as for claim 1), to determine a storage temperature of the hydrocarbons; and (p5447:left:¶2: “The total abundance of 13CH3D in the natural gas is controlled by both the temperature-independent randomly populated process and the isotopic exchange due to the thermal equilibrium that is dependent on the surrounding temperature.”; p5451:§3.5:¶1: “Based on the determined thermal equilibrium constant Keq as a function of temperature, the abundance of 13CH3D can be calculated from Eq. (6) when the average singly-substituted 13C and D concentrations are known.”; pp5452-5454:§3.6: e.g. from ¶1: “By determining the gas formation temperature and integrating with other geologic data, it is possible to determine other information about the origin of the gas.”), wherein the storage temperature is a function of the temperature at which the hydrocarbon species were stored after it reaches isotopic equilibrium for a given temperature over geologic timescales (p5447:§2.1: e.g. “This number, however, is altered through the isotopic exchanges governed by the thermal equilibrium with the equilibrium constant Keq: [eq 2 omitted]. Assuming the additional amount of 13CH3D, X, is generated through a thermal equilibrium enhancement. After reaching equilibrium, concentrations of isotopologues become [inline eq and eq 3 omitted]. … Therefore, the change of 13CH3D abundance due to the thermal equilibrium effect is: [eq 5 omitted]”. EN: “geologic timescales” is evident by the geological process described, i.e. “thermal equilibrium enhancement [of methane isotopologues]. After reaching thermal equilibrium”);
from the storage temperature, determining the location of the subsurface hydrocarbon accumulation, wherein the location of the subsurface hydrocarbon accumulation includes a depth (with Xiao as for claim 1); and
integrating the storage temperature (Ma as cited for claim 1) and location (Ma and Xiao as cited for claim 1) with a pre-drill basin burial history model (p5447:left:top: “Integrated, these models have great values in petroleum exploration because they can be combined with sediment burial histories and paleo-heatflow reconstructions to make useful predictions about the distribution of hydrocarbons in sedimentary basins.”) to calibrate an associated basin model (in combination as for claim 19).

Regarding claim 30 (in combination), Ma discloses the method of claim 28, wherein the surface seep is a seep from the ocean floor or the land surface (in combination as for claim 1).

Regarding claim 31 (in combination), Ma discloses the method of claim 1, wherein modeling, using ab initio calculations, an expected temperature-dependent concentration of the multiply substituted isotopologues of the hydrocarbon species present in the sample based on the expected stochastic distribution of the multiply substituted isotopologues of the hydrocarbon species (as for claim 1) comprises utilizing a first algorithm that defines a bulk isotopic composition of a given population of molecules (P5447:§2.1:¶1 and eq1 “Statistically, concentration of the doubly-substituted methane isotopologues N(13CH3D) can be directly calculated given relative isotopic concentrations of 13C and D (Nc and Nd) with respect to the total methane concentration N0.”), a second algorithm that defines a set of isotopic exchange reactions between all isotopologues for which the temperature-dependent concentration is being modeled (P5447:§2.1:eq2 and following text: “Assuming the additional amount of 13CH3D, X, is generated through a thermal equilibrium enhancement. After reaching equilibrium, concentrations of isotopologues become N[13CH3D] = X0 + X, N[13CH4] = Nc - X, N[CH3D] = ND - X, and N[CH4] = N0 - (N0 - Nc - X) - (N0 - ND - X) - (X0 + X), respectively”), and a third algorithm that calculates equilibrium constants from molecular properties of the isotopologues (P5447:§2.1:eqs 3-6 and §2.2: e.g. the title of §2.2 - “Theoretical calculations of Keq”).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma, Xiao, and Orange as applied to claim 1 above, and further in view of EPA (AUTHORS UNKNOWN, Profile of the Oil and Gas Extraction Industry, Office of Enforcement and .

Regarding claim 20, Ma discloses the method of claim 1 (in combination).
Ma does not explicitly disclose further comprising producing hydrocarbons from the subsurface accumulation.
However, EPA teaches producing hydrocarbons from the subsurface accumulation (p15:¶¶3-4: e.g. “Well development occurs after exploration has located an economically recoverable field, and involves the construction of one or more wells from the beginning (called spudding) to either abandonment if no hydrocarbons are found, or to well completion if hydrocarbons are found in sufficient quantities. Production is the process of extracting the hydrocarbons and separating the mixture of liquid hydrocarbons, gas, water, and solids, removing the constituents that are non-saleable, and selling the liquid hydrocarbons and gas.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ma to provide the limitation of “producing hydrocarbons from the subsurface accumulation” in view of the teachings of EPA since it is combining prior art elements, i.e. analysis for exploration [Ma] and producing [EPA], each providing the same function in combination as it does separately, i.e. analysis and producing, according to known methods, i.e. first analyzing then exploring and then producing, to yield predictable results, i.e. an analysis of samples from seeps which leads to production. Or more succinctly as noted by EPA (p15:¶3) “Well development occurs after exploration has located an economically recoverable field, and involves the construction of one or more wells from the beginning (called 

Response to Arguments
Rejections Under 35 U.S.C. § 103
Applicant (P7:¶5):
Ma describes possible mechanisms for the formation of the doubly-substituted methane isotopologue (13CH3D) in natural gases. Ma then describes that the 13CI-bD concentration can be used to determine under what temperature condition the gas was formed, such as whether the gas was generated from biogenic, shale, or secondary cracking sources (see e.g., Ma pp. 5452 and 5454). However, Applicants respectfully submit that Ma does not disclose or suggest determining an equilibrium storage temperature from a clumped isotope signature (i.e., an indication of a relative concentration of an isotopologue that contains at least two rare isotopes that share a chemical bond) as claimed. That is, while Ma describes aformation temperature, Ma does not disclose or suggest the detem1ination of an equilibrium storage temperature (which is related to the equilibrium of isotopes at geologic timescales in an environment, and not the formation of the isotopes). As such, Applicants submit that Ma does not disclose or suggest each and every element of the pending claims.
Examiner’s response:
The examiner respectfully disagrees. As an initial matter, note that similar arguments have been previously discussed and the examiner’s response can be found at PP26-28 of the Office Action filed 18 November 2020. In view of the Ma disclosure the examiner maintains the position presented in the rejection. To summarize, Ma discloses three differing sources of “then this gas could potentially be generated by one of three different sources. One possibility might be from a mixture of biogenic and shale gases. Secondly, it is possible to generate such isotopic compositions from early shale gases. Lastly, this could also be generated from secondary cracking of oil. As each of these processes occurs at the different temperatures, this uncertainty could be further resolved if we can measure the concentration of 13CH3D. … The temperature relation of the thermally enriched 13CH3D concentration is calculated. From this curve, three different temperature regions corresponding to the biogenic, shale and secondary oil cracking are identified; and associated thermally enriched 13CH3D concentrations can be determined (Fig. 4).” For these reasons, the examiner respectfully disagrees.

Applicant (P8:¶1):

Examiner’s response:
The examiner respectfully disagrees. As discussed above, the methods presented in the Ma disclosure distinguish between “early shale” sources (i.e. corresponding to the claimed “retain a stochastic clumped isotope signature given insufficient time for a thermal contribution to the clumping of multiply substituted isotopologues or display an inconsistent clumped isotope signature that arises as a result of the variability in the rate of isotope exchange of individual isotopologues”) and “secondary oil cracking” sources (i.e. corresponding to the claimed “retain a clumped isotope signature that reflects the temperature at which they were stored in the subsurface”). Further Ma does so via isotopic signature in view of the relation between concentration and temperature, see Ma at fig 4 and §3.6.
Compare fig 4 of Ma with fig 3 of the instant specification. As can be seen each is using the concentration vs temperature curve for δ13C and δD. Also, as shown in the rejection (see also rejection of new claim 31), the underlying theory to determine these concentrations is the same, i.e. as regards the theory in summary – compare eqs 1, 2, and inline equations found in the Ma disclosure at P5447:§2.1 with eqs 1-6 of the instant application at [0040]-[0042]. The notation differs but the correspondence is one-to-one, i.e. the equations describe the same process and are identical but for the nomenclature/notation. So, Ma discloses the identical underlying principles as eqs 1-6 of the instant specification and uses the principles to determine equilibrium constants and to determine concentration vs equilibrium storage temperature (compare fig 3 of instant app with fig 4 of Ma); and Ma discloses the use of concentration vs temperature to separate sources by concentrations for “early shale” sources at the lower temperatures (i.e. concentration indicates directly from the source rock which corresponds to “retain a stochastic clumped isotope signature given insufficient time for a thermal contribution to the clumping of multiply substituted isotopologues or display an inconsistent clumped isotope signature that arises as a result of the variability in the rate of isotope exchange of individual isotopologues”) and concentrations for “secondary oil cracking” sources at the higher temperatures (i.e. concentration indicates escaped from source rock and subsequently trapped which corresponds to “retain a clumped isotope signature that reflects the temperature at which they were stored in the subsurface”). Note that when considering whether the prior art anticipates the claim, “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required” [MPEP 2131]. In summary, the examiner respectfully submits that although the terminology is not identical, Ma discloses “wherein hydrocarbons are identified as originating directly from a source rock when they retain a stochastic clumped isotope signature given insufficient time for a thermal contribution to the clumping of multiply substituted isotopoJogues or display an inconsistent clumped isotope signature that arises as a result of the variability in the rate of isotope exchange of individual isotopologues, and wherein hydrocarbons are identified as having escaped from a subsurface accumulation when they retain a clumped isotope signature that reflects the temperature at which they were stored in the subsurface.”

Applicant (P8:¶2):
Xiao describes the integration of fluid inclusion data with a thermal history model of a reservoir to try to determine the source area of a gas pool in the South China Sea. As described in Xiao, sandstone core samples were obtained from three boreholes and subjected to fluid inclusion testing. While, Xiao describes analyzing the methane carbon isotopic fractionation of the samples, this reference is to the bulk isotope fractionation (i.e., the relative concentration of 13C to 12C). As such, Xiao does not disclose or suggest the measurement of or use of the measurement of a clumped isotopic signature as presently claimed. Further, Xiao does not disclose or suggest determining an equilibrium storage temperature from a clumped isotope signature as claimed or using the equilibrium storage temperature to determine whether 
Examiner’s response:
The examiner respectfully submits that the Xiao disclosure is not relied upon as regards “the measurement of or use of the measurement of a clumped isotopic signature”, “determining an equilibrium storage temperature from a clumped isotope signature”, nor “using the equilibrium storage temperature to determine whether hydrocarbons originated directly from a source rock or whether they escaped from a subsurface accumulation”. Further, the examiner respectfully disagrees as regards “deficiencies of Ma”; and, as discussed above, the Ma disclosure is not found deficient as regards the related limitations. Ultimately, Applicant’s argument relies on those discussed above; and accordingly, the examiner respectfully disagrees as discussed herein above.

Applicant (P9:¶1):
Orange describes the use of multibeam sonar and piston coring surveying to evaluate an offshore area for hydrocarbon prospectivity. In Orange the multibeam sonar is used to identify areas of potential interest, from which piston cores are obtained. Orange describes analyzing the piston core samples for geochemical analysis, namely, total scanning florescence spectra, gas chromatography for C1+ hydrocarbon concentrations, and head-space gas analysis of the interstitial light hydrocarbon gas concentrations. See Orange p. 5. Thus, while Orange describes measuring hydrocarbon concentration, Orange does not disclose or suggest the measurement of or use of the measurement of a clumped isotopic signature as presently claimed. Further, Orange 
Examiner’s response:
The examiner respectfully submits that the Orange disclosure is not relied upon as regards “the measurement of or use of the measurement of a clumped isotopic signature”, “determining an equilibrium storage temperature from a clumped isotope signature”, nor “using the equilibrium storage temperature to determine whether hydrocarbons originated directly from a source rock or whether they escaped from a subsurface accumulation”. Further, the examiner respectfully disagrees as regards “deficiencies of Ma and Xiao”; and, as discussed above, the Ma disclosure is not found deficient as regards the related limitations. Ultimately, Applicant’s argument relies on those discussed above; and accordingly, the examiner respectfully disagrees as discussed herein above.

Applicant (P9:¶1):
EPA is a white paper directed towards descripting the production and potential fate of wastes produced in oil and gas extractions. However, EPA does not disclose or suggest the measurement of or use of the measurement of a clumped isotopic signature of the multiply substituted isotopologues of the hydrocarbon species present in the sample. Thus, Applicants submit that Orange also does not remedy the deficiencies of Ma, Xiao, and Orange.
Examiner’s response:


Conclusion
Claims 1-3, 5-11, 14, 19-20, 28, and 30-31 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ONO, SHUHEI, DAVID T. WANG, DANIELLE S. GRUEN, BARBARA SHERWOOD LOLLAR, MARK S. ZAHNISER, BARRY J. MCMANUS, AND DAVID D. NELSON. "Measurement of a doubly substituted methane isotopologue, 13CH3D, by tunable infrared laser direct absorption spectroscopy." Analytical Chemistry 86, no. 13 (2014): 6487-6494.
Discussing an instrument and associated method of measuring multiply substituted isotopologues of methane
EILER, JOHN M. "The isotopic anatomies of molecules and minerals." Annual Review of Earth and Planetary Sciences 41 (2013): 411-441.
A survey/summary disclosure on isotopic compositions, including discussion of work in the field of multiply substituted isotopologues and site-specific isotopologue studies
CAO, XIAOBIN, AND YUN LIU. "Theoretical estimation of the equilibrium distribution of clumped isotopes in nature." Geochimica et Cosmochimica Acta 77 (2012): 292-303.
Discussing history of isotopologue analysis and additional mathematical analysis approaches.
GIUNTA, THOMAS, EDWARD D. YOUNG, OLIVER WARR, ISSAKU KOHL, JEANINE L. ASH, ANNA MARTINI, SCOTT OC MUNDLE ET AL. "Methane sources and sinks in continental sedimentary systems: New insights from paired clumped isotopologues 13CH3D and 12CH2D2." Geochimica et Cosmochimica Acta 245 (2019): 327-351.
Discussing methods of determining origins of methane via multiply substituted isotopologue analysis

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128